Citation Nr: 1538726	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  08-23 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation higher than 50 percent for posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from February 1991 to April 2000, from October 2001 to March 2002, and from November 2002 to June 2004.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Denver, Colorado, Regional Officer (RO) of the Department of Veterans Affairs (VA).

The Veteran requested to be afforded a Board hearing on his August 2009 VA Form 9, scheduled for March 2011.  However, he failed to appear.  Without good cause being shown for the failure to appear the Board finds that his hearing request has been withdrawn and appellate review may proceed.  See 38 C.F.R. § 20.704(d) (2015).

In December 2011, this case was remanded for further development and the initial rating claim is now ready for disposition.  At that time, the Board also remanded a claim of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) for the issuance of a Statement of the Case (SOC) in response to the Veteran's notice of disagreement with an April 2008 rating decision, which was subsequently issued in June 2013.  However, as the Veteran has not filed a substantive appeal (VA Form 9) in response to that SOC, the Board finds that the TDIU claim is not currently before the Board.  Based on these facts it does not appear that the issue of TDIU has been raised by the record.  

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms such as occupational and social impairment with reduced reliability and productivity due to such symptoms such as flattened affect, panic attacks, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.



CONCLUSION OF LAW

The criteria for an initial evaluation higher than 50 percent for PTSD with depressive disorder are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran has claimed that his service-connected psychiatric disorder is more severe than his current 50 percent evaluation.

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 
A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

Turning to the merits of the claim, in December 2006 letters, the Veteran's fellow service member stated that there were times during telephone conversations during which he would cry about experiences during service.  The Veteran's mother stated that he had nightmares, impaired sleep, nervousness, and was easily startled in crowded areas.  The Veteran stated that he found it difficult to associate with people in general and slowly became more and more self-isolated.  He stopped communications with friends and family members and slowly withdrew from old associates that he kept in touch with over the years.  He stopped participating in activities that he once enjoyed and became a stranger, in many ways, to his own children.  He was also unable to deal with loud noises, avoided crowds, had dramatic mood swings, and was teary.  

On February 2007 VA PTSD examination, the Veteran presented with complaints of nightmares and night sweats, panic attacks, poor sleep.  He denied suicidal ideation, but was isolative.  He had problems with anger which was impulsive and difficult to control.  

He described a tense relationship with his mother, but said that she had always been distant.  He did not get along with his older-half-brothers.  He had been married and divorced twice.  He had one daughter and a step-son from his first marriage.  He married his second wife within one year after his divorce and remained married for six and one-half weeks.  He was unemployed at that time.

On mental status examination, he was fully oriented in all spheres.  Affect was constricted and mood was tense.  Thought process was linear and goal-directed with no evidence of psychosis.  Speech was loud and over inclusive.  Eye contact was variable.  Judgment had been impaired by his impulsive anger and anxiety.  Insight was minimal.  Memory and concentration were diminished.  He denied suicidal or homicidal ideation.  The examiner diagnosed PTSD, chronic, combat-related severe; depressive disorder, not otherwise specified and a GAF score of 38 was assigned.  The Veteran's symptoms had interfered in all aspects of his life, including affecting his relationship with his two wives and with his children.  He was not dating and lived alone.  He lost contact with friends and tended to avoid them.  The examiner opined that until he received more intensive treatment for PTSD, he was unemployable.

VA treatment records include a March 2007 social work report which indicates that he appeared to have some improvement in symptoms of depression and PTSD and appeared to be actively working to improve his symptoms.  He agreed to try to reconnect with his daughter.

A March 2007 mental health assessment showed that he had anxiety attacks, strained relationships with friends and family, and severed friendships.  On mental status examination, he was alert and attentive and oriented times three.  He was cooperative and reasonable.  Speech was normal in rate and rhythm.  Language was intact and mood was euthymic and anxious.  Thought process was normal and coherent without any unusual thought content.  He had no suicidal or violent ideations.  Insight and judgment were good. 

In an October 2007 notice of disagreement, he complained of continued difficulty with PTSD.  He was unemployed, had no friends, sleep impairment, self-isolated, and had a strained relationship with his daughter.

In a December 2007 statement, he indicated that he stopped communications with nearly everyone he knew before deployment, with the exception of his mother and one friend.  He also had a continued strained relationship with his daughter and former step-son.  He had impaired sleep, constantly peered out of the cracks of his closed blinds as if he was watching for someone or something to happen, and was increasingly nervous about "shadows" in the rooms of his home.  He could not be in crowded and noisy environments, was depressed, and had attention and concentration problems.

On March 2008 VA PTSD examination, the Veteran stated that he remained estranged from his teenage daughter.  He had not been in any regular counseling sessions, but had been taking psychotropic medications which were helpful in decreasing anxiety, helping with sleep, and he felt less depressed.  However, he had continued difficulty with a depressed mood.  He had panic attacks, isolative behavior, nightmares, and did not like being in crowds.  He continued to check the door locks in his home and look out of the blinds.  However, he did not report impulsive behavior, grandiosity, or reckless or endangering behavior.  He denied any active suicidal ideation, plans, or history of attempts.  He denied clear cut auditory or visual hallucinations or other symptoms of paranoia.  However, he felt suspicious and very mistrustful at times.  He remained unemployed.  

He lived with his mother and was able to do basic household tasks on a variable basis within his physical limitations.  He maintained personal hygiene, had very limited social activity, and reported no other involvements at that time.

On mental status examination, he was casually dressed and neatly groomed. Speech was articulate and thought processes were logical and goal-directed. 

The examiner noted that since discharge he reported that he had not continued in his mental health counseling.  He reported some helpfulness with medications as they had lessened his anxiety and depression.  Nonetheless, he reported continued symptoms of hyperarousal, re-experiencing, avoidance, intermittent possible hypomanic-like symptoms with decreased need for sleep, and ongoing significant depressive symptoms.  There had been no remissions in the past year.  He was able to maintain activities of daily living on a variable basis.  There had been no worsening or improvement of his symptoms since discharge from service.  There was no reported inappropriate behavior.  Thought processes and communication were not impaired, although he reported some difficulty with feeling overwhelmed and making decisions.  

The examiner diagnosed PTSD, chronic, moderate and depressive disorder and assigned a GAF score of 54.  The examiner opined that there would be occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD and mental disorder signs and symptoms, but there was generally satisfactory functioning with regard to routine behavior, self-care, and normal conversation, which warrants the assignment of a 30 percent rating for adjustment disorder.  He also reported a very disturbed wake/sleep schedule and he also reported ongoing anxiety and depression, which would likely interfere with his job performance from time to time.  However, he retained cognitive, emotional and behavioral capacities for simple work tasks in a loosely supervised environment.

In a June 2008 letter, his vocational rehabilitation counselor opined that he had a serious employment handicap due, in part, to his PTSD.

In his August 2008 substantive appeal, he stated that he had continued nightmares and tremors.  He had daily panic attacks and his children informed him that they wanted nothing to do with him.  He complained of anger issues and was no longer involved in any hobbies. 

In an August 2008 statement, his mother stated that he had frequent nightmares and insomnia.  He battled depression, self-isolated, suffered from paranoia, and had nightmares.  He suffered from bouts of depression, no longer enjoyed activities, and had no friends (except one neighbor whom he helped around the house) or hobbies. He could not be in noisy places and had panic attacks.  He had sudden and unpredictable mood swings that sometimes led to violent or angry outbursts.  He had no girlfriend and an increasingly strained relationship with his daughter.  Recently, he was informed by his former spouse that neither his daughter nor stepson wanted to have contact with him due to his psychiatric disability.

In an undated statement, his neighbors confirmed that he had sleep impairment due to activities in his home in the early hours of the morning.  They stated that he self-isolated and was melancholy.

VA treatment records include a September 2008 report which shows reports of depression, a mediocre mood, and sleep impairment.  He denied feelings of helplessness and hopelessness, concentration problems, suicidal and homicidal ideations, and a history of fights or violence with the exception of some altercations with his first wife.  He reported bouts of depression during which he withdrew from his mother and reported auditory and visual hallucinations.  He denied paranoia, but was hypervigilant.  He remained estranged from his children.

On mental status examination, he was alert and attentive and oriented times three.  He was cooperative and reasonable with appropriate grooming.  Speech was normal and language was intact.  Mood and affect were euthymic.  He had auditory and visual hallucinations.  Thought processes and association were normal and coherent.  There was no unusual thought content.  Insight and judgment were good and memory was intact.  While he stated that he had momentary thoughts of harming others when irritated, he denied current suicidal ideation or a history of suicide attempts.  He denied any history of fights or violence.  He reported some symptoms that could indicate hypomania, racing thoughts, distractibility, increased goal-directed activity, and excessive spending.  He was, however unable to elicit any indications of a persistently high or elevated mood.  The diagnosis was PTSD, major depressive disorder, recurrent; rule out bipolar II disorder.  

In October 2008, he complained of intermittent depressed moods and sleep problems.  He talked about a feeling of community where he resided with his mother.  During the previous winter he plowed walks and driveways for his neighbors.

In November 2008, he presented with periods of depression, euthymic mood, loss of interest in daily activities, and feelings of hopelessness.  He denied suicidal ideations.  He also denied auditory and visual hallucinations, but stated that he saw movement out of the corner of his eye.  He also denied delusions and thought insertion/broadcasting. 

On mental status examination, he was alert and oriented to person, place, and time.  He was dressed in his own clothes, attitude cooperative and friendly.  Mood was depressed with full range affect appropriate.  Speech was normal.  He denied auditory, visual, olfactory and tactile hallucinations.  His thought process was linear and goal-directed.  He denied obsessions, delusions, or paranoia.  He reported no homicidal or suicidal ideations or plans.  Judgement and insight were good the assessment was PTSD and major depressive disorder. 

On July 2009 VA examination, the Veteran reported some improvement with medications with anxiety and depression, but he continued to have anxiety attacks, panic attacks, was frequently startled, and did not like to be in crowds.  There were some decreases in focus, hypervigilance, dissociative symptoms, and detachment.  He reported ongoing sleep disturbance with nightmares.  However, his depressed mood had lessened.  He continued to have decreased interests, a feeling of being overwhelmed, and a sad mood.  He still had a strained relationship with his daughter.  He denied any specific symptoms with mania and denied any other reckless or endangering behavior.  He denied any active suicidal or homicidal ideations, plans, or history of attempts.  He reported that he heard noises and saw things out of the corner of his eye, but denied any clear cut auditory or visual hallucinations.  He denied paranoia and grossly inappropriate behavior.  He was taking medication, but was not currently in any counseling.  He was able to maintain personal hygiene.  Social activity was limited.

On mental status examination, he was casually dressed and groomed.  He was friendly and cooperative, but appeared slightly anxious.  Speech was articulate and thought processes were logical and oriented.  

The examiner noted that since leaving service, he continued to take psychotropic medications and was briefly in counseling in the fall of 2008, but was currently not in counseling.  He continued to have anxiety, depression, sleep disturbance, symptoms of hyperarousal, reexperiencing, avoidance, and some depressive symptoms.  He maintained activities of daily living on a variable basis and within his physical limitation.  He was also able to maintain personal hygiene.  He reported no inappropriate behavior.  Thought processes and communication were not impaired.  

He was unemployed, due partly to his back disability.  This fact only supports the Board's finding that TDIU is not now before the Board at this time, as noted above.  Again, it is important to note that the Board has considered all evidence in this matter.  It appears from the Veteran's own statements that half of the reason the Veteran is unemployed (or 50%) is the problem now before the Board, the other is the back, which is consistent with the Board's finding. 

Social skills were grossly intact for basic interpersonal interactions, but he could be slightly withdrawn and had decreased frustration and tolerance.  The assessment was PTSD, chronic and moderate and depressive disorder, NOS.  He was assigned a GAF score of 55.

The examiner opined that his PTSD and mental disorder symptoms required continuous medication.  There would be occasional decrees in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD and mental disorder signs and symptoms, but there was generally satisfactory functioning with regard to routine behaviors, self-care, and normal conversation.  While he reported ongoing anxiety and depression which would interfere with his job performance from time-to-time, the examiner opined that he retained cognitive and emotional behavioral capacities within his physical limitations for simple work tasks in a loosely supervised environment, providing evidence against this claim. 

After review of the evidence, the Board finds that for the period on appeal an evaluation in excess of 50 percent is not warranted.  There is no indication that the Veteran has symptoms such as (for example only) suicidal ideation, speech that is intermittently illogical, obscure or irrelevant, impaired impulse control, or spatial disorientation.  While the Veteran has stated that he checks the perimeter of his property and the lock on the door, there is no indication that this habit rises to the level of an obsessional rituals which interfere with routine activities.  While the severity of the Veteran's depression has varied, there is no indication that it is near continuous.  The Veteran experienced auditory and visual hallucinations in November 2007 and September 2008, but denied having them in November 2008.  On July 2009 VA examination, he further denied having any "clear cut" hallucinations.  In addition, while estranged from his children, he was able to maintain a relationship with his mother, albeit strained at times.  

More importantly, the March 2008 VA examiner opined that his psychiatric disability was manifested by occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD and mental disorder signs and symptoms, but there was generally satisfactory functioning with regard to routine behavior, self-care, and normal conversation.  The July 2009 VA examiner opined that the Veteran was generally satisfactory functioning with regard to routine behaviors, self-care, and normal conversation.  

It is important for the Veteran to understand that both VA examiners cited criteria which support, overall, no more than a 30% disability rating, let alone the 50% rating he now has.

In addition, the record reflects that the Veteran's symptoms were primarily managed by medication and the 2009 examiner noted that the Veteran received brief counseling in 2008, but was not currently receiving counseling.

The Board fully recognizes that the listed symptoms for a 70 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Occupational and social impairment, with deficiencies in most areas, as contemplated by the rating criteria, is simply not shown or even approximated.

It is important for the Veteran to understand that the Board has not discounted his statements or the statements of his mother and friend (in fact, the opposite is true - providing much of the basis for the grant above).  It is also important for the Veteran to understand that a disability evaluation of 50 percent will cause him many problems (as he himself has cited) and that this fact is not in dispute.  If there were no problems associated with his disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 50 percent evaluation, let alone a 70 percent rating.  The Veteran's statements made during the 2007, 2008, and 2009 VA examinations in many respects support only a 30% evaluation, not a 70% finding.  Some of the Veteran's own statements do not support a 70% finding.  

In this regard, some of the evidence cited above, as noted, would not support the current rating; however, in taking into consideration the Veteran's statements, in detail, a 50% evaluation can be justified, but not more.  This 50% disability is clearly causing the Veteran's many problems, and this fact is not in dispute.  The only question is whether he meets the next higher rating, not whether the Veteran has problems. 

The critical question in this case is whether the problems the Veteran has believably cited meet an even higher, 70 or 100 percent, level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.

The Veteran, his mother, and his friends are competent to report his current psychiatric symptoms as these observations come to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the belief of the Veteran, his mother, and his friend and his family that his symptoms are of such severity as to warrant a higher rating.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability. The examinations also took into account the Veteran's subjective statements with regard to the severity of his psychiatric disability and, as noted above, provide findings that would not support the current rating. 

In sum, the totality of the evidence fails to support the assignment of a 70 percent rating for PTSD at any time during the appeal period.  Thus, the Board finds that a higher evaluation of 70 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all social and occupational impairment resulting from his PTSD.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his occupational and social impairment due to PTSD symptoms.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

With regard to the inferred claim for a total disability rating, as noted in the Introduction, this claim was denied by the RO in April 2008.  Pursuant to the Board's December 2011 remand, a SOC was issued in June 2013, but he failed to submit a substantive appeal.  Accordingly, this issue is not currently before the Board.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This appeal arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, post-service treatment records, vocational rehabilitation folder obtained pursuant to the Board's remand, and the Veteran's written assertions.

The Veteran was afforded VA examinations in February 2007, March 2008, and July 2009.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the most recent VA examination.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).




ORDER

An initial rating higher than 50 percent for PTSD and depressive disorder, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


